Citation Nr: 0721596	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-36 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969, and the record reflects that he had additional service 
in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.  

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in June 2005, a transcript 
of which is of record.

In an October 2006 decision, the Board denied service 
connection for arteriosclerotic heart disease.  The veteran 
appealed the Board's October 2006 decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court, in a 
November 2006 Order, vacated the Board's October 2006 
decision and remanded the matter to the Board.

The Board concluded that additional medical expertise was 
needed to render an equitable decision on this claim and in 
April 2007 requested a medical opinion from the Veterans 
Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a).  In conformance with 38 C.F.R. § 20.903, the 
veteran and his attorney were notified of the VHA opinion in 
a June 2007 letter and given 60 days to submit any additional 
evidence or argument in response to the opinion.  In Padgett 
v. Principi, No. 02-2259 (U.S. Vet. App. July 9, 2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the Board has the authority to obtain medical 
opinions, but that the Board may not consider such additional 
evidence without remanding a claim to the agency of original 
jurisdiction (AOJ) or obtaining the appellant's waiver.  The 
veteran has responded that he waived his right to have his 
case remanded.  Therefore, having met all due process 
considerations, the Board can proceed.

The Board notes that in April 2005, the veteran submitted a 
claim for service connection for heart disease based on 
exposure to Agent Orange.  Although the claimed condition is 
the same as that decided herein, the basis of the claim is 
entirely different.  The April 2005 claim is based on a 
claimed relationship to the veteran's 1966-1969 period of 
service, as opposed to the claim decided herein which is 
based on the veteran's subsequent Reserve service, including 
in 2001.  The April 2005 claim requires consideration of 
different laws and regulations, such as those pertaining to 
presumptive service connection.  Therefore, to avoid any 
unnecessary delay to the veteran, the Board will adjudicate 
the service connection claim on appeal as the RO did (based 
on the veteran's 2001 Reserve service), and REFER to the RO 
the April 2005 claim based on Agent Orange exposure.  If the 
veteran is dissatisfied with the RO's consideration of that 
claim, he will have to follow the steps necessary to perfect 
an appeal to the Board, since it is being treated as a 
separate claim for jurisdictional purposes.


FINDING OF FACT

The most probative evidence of record establishes that the 
veteran did not suffer a myocardial infarction while 
performing inactive duty training (IDT) on March 10, 2001; 
the cardiovascular disability initially diagnosed on 
March 10, 2001, is heart disease, not injury.  


CONCLUSION OF LAW

Service connection is not warranted for heart disease.  38 
U.S.C.A. §§ 101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.6, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in May 2002, June 2002, and August 2002 
were sent to the veteran.  Subsequently, another VCAA letter 
was issued in July 2003 (followed by readjudication of the 
claim in the statement of the case and a supplemental 
statement of the case). Cumulatively, the letters fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.   If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, No. 2006-7092 
(Fed. Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 
2006-7001 (Fed. Cir. May. 16, 2007).

The claimant's pertinent service medical records and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The pertinent evidence is contained in the claims file.  The 
claimant has submitted a private medical opinion and a VA 
medical expert opinion has been obtained.  See generally 
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.  The Board notes that the veteran waived initial RO 
review of this additional medical evidence.  

At this juncture, the Board notes that the veteran's appeal 
is limited as to whether he incurred heart disease to include 
a myocardial infarction while performing IDT in March 2001.  
The records pertaining to that event are in the claims file.  
The expert opinions are relevant to that matter.  There is no 
further relevant evidence as to that specific issue.  

Finally, as a general due process matter, the Board notes 
that the veteran's attorney disagreed in April 2007 with the 
Board seeking an additional medical opinion, arguing that the 
opinion the veteran had submitted was more than enough to 
grant the claim.  Although the veteran and his attorney 
contend that ample evidence exists to decide his claim 
favorable, determining the adequacy of the evidence is not 
the responsibility of the veteran or his representative.  It 
is the responsibility of VA adjudicators, based upon their 
administrative experience and expertise in reviewing many 
claims of this nature, to determine at what point the record 
is sufficiently developed to support a reasonably informed 
decision.  See 38 C.F.R. §§ 3.159, 3.326 (2006); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) [holding 
that VA has discretion to decide when additional development 
is necessary].  As provided in 38 C.F.R. § 3.159(c)(4) 
(2006), VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  Thus, 
the regulations clearly indicate it is the duty of VA to 
determine the adequacy of evidentiary development. 

Although the opinion submitted by the veteran's attorney was 
certainly a competent medical opinion, as discussed in more 
detail below, due to conflicts between that opinion and the 
other medical evidence of record, as well as the fact that 
the physician rendering the opinion did not necessarily have 
sufficient expertise in cardiology, the Board chose to 
further develop the record by a cardiology expert.  There was 
also a legal/medical conflict in that Dr. B. stated cell 
death was not required to find a myocardial infarction, while 
an opinion by VA's Office of General Counsel held that a 
myocardial infarction is a condition in which a portion of 
the heart muscle dies.  VAOPGCPREC 86-90.  Since the Board is 
required to abide by opinions of the Office of General 
Counsel, a conflict was presented in the case, which the 
Board hoped to resolve from a medical standpoint by seeking 
further opinion.  The fact that the additional opinion 
ultimately was not favorable to the veteran's claim does not 
undermine the Board adjudicative authority to seek such an 
opinion.  All due process requirements were met when an 
opinion was solicited in an unbiased manner and the veteran 
and his attorney were notified thereof and given an 
opportunity to submit additional evidence.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran served on active duty from June 1966 to June 
1969, and the record reflects that he had additional service 
in the Reserves.  This service included a period of IDT from 
March 10, 2001 to March 11, 2001.  The veteran contends that 
he incurred heart disease and had a myocardial infarction 
while performing IDT on March 10, 2001.  His appeal is 
limited to that matter.  As noted in the introductory portion 
of this decision, to the extent that the veteran has 
otherwise claimed service connection for heart disease, that 
matter is being referred to the RO for adjudicatory action.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  This includes 
injuries or diseases incurred during active duty for training 
(ADT), or injuries suffered during IDT.  See 38 U.S.C.A. §§  
101(24), 106.

The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 301, was amended effective in 
November 2000.  As amended, it redefined as active service a 
period of IDT during which an individual was disabled or dies 
from an acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident.

Only service department records can establish if and when a 
person was serving on active duty, ADT, or IDT.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203, defining the type of evidence accepted to verify 
service dates.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training, sometimes referred to as "summer camp," that 
each Reservist or National Guardsman must perform each year.  
It can also refer to the Reservist's or Guardsman's initial 
period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Service connection on a presumptive basis is not available 
where the only service performed is ADT or IDT.  See Biggins 
v. Derwinski, 1 Vet. App. 474, 476-78 (1991). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service records revealed that on March 10, 2001, while on 
duty, the veteran reported feeling tired and worn out.  On 
examination, he had a pulse of 112, respiration of 20 which 
was shallow, warm and clammy skin, and he appeared generally 
ill.  The veteran required a level of care that could not be 
provided so the Fire and Rescue Squad was called.  It was 
determined that the veteran needed to be hospitalized.  

On that day, March 10, 2001, the veteran was admitted to the 
North Ridge Medical Center with complaints of suprasternal 
chest pain.  The veteran was admitted to the telemetry 
department and was placed on bed rest.  A March 11, 2001 
chest x-rays revealed no evidence of acute cardiopulmonary 
disease.  An echocardiogram was normal.  On March 12, 2001, a 
myocardial perfusion spect scintigram with LV 
ejection/fraction was performed.  The diagnosis was rule out 
coronary artery disease.  The impression following the 
procedure was no suspected LV ischemia .  Post-exercise LV 
ejection fraction was calculated as 62 percent.  The veteran 
was taken on March 13, 2001 in stable condition to the 
cardiovascular institute where he underwent a left-side 
cardiac catherization with single plain ventriculography.  
The second procedure was diagnostic arteriography and third, 
interpretation of an angiography.  It was concluded that the 
veteran had severe coronary atherosclerotic heart disease 
involving the left anterior descending, diagonal circumflex 
and right coronary arteries.  Coronary artery bypass graft 
was recommended.  A March 14, 2001 carotid duplex ultrasound 
revealed no hemodynamically significant lesion.  Thereafter, 
coronary artery bypass times five including a left internal 
mammary artery and saphenous vein graft were performed.  
Postoperatively, the veteran was released on March 19, 2001.  
The final diagnoses were severe right coronary artery disease 
and angina pectoris.

On April 17, 2001, the veteran returned to the hospital for 
follow-up treatment.  It was noted that the veteran had 
undergone a complete coronary bypass.  The impression was 
coronary artery bypass.  An April 25, 2001 echocardiogram 
revealed atherosclerotic heart disease, history of coronary 
artery bypass times five, history of hyperlipidemia, family 
history of cardiovascular disease, history of hernia repairs, 
and strong family history of heart disease.  On May 15, 2001, 
Single Photon Emission Computer Tomography (SPECT) testing 
was performed which revealed no evidence of stress (exercise) 
related myocardial ischemia, normal left ventricular systolic 
function, and post stress left ventricular ejection fraction 
of 59 percent.  

In May 2002, the veteran received a cardiology consultation 
from Cardiology Associates of Fort Lauderdale, P.A., which 
noted that the veteran complained of chest pain.  His 
significant past medical history of atherosclerotic heart 
disease with coronary artery bypass surgery times 5, was 
noted.  An echocardiogram was performed which revealed normal 
sinus rhythm with diffuse nonspecific ST changes.  A Stress 
Dual Isotope Study revealed good physical work capacity, 
chest pain which was not precipitated by exercise, 
appropriate heart rate and blood pressure response, negative 
nuclear imaging stress test for the presence of ischemia, and 
normal global left ventricular function, ejection fraction of 
approximately 67 percent.  

In June 2005 and in correspondence of record, the veteran 
presented his contentions.  The veteran asserted that on 
March 10, 2001, while he was on duty, he was performing 
strenuous exercises and encountered difficulties.  He had 
chest pain and was taken to a local hospital.  At the 
hospital, they discovered that his arteries were blocked.  
This was the first time that the veteran was diagnosed as 
having this problem.  He underwent surgery then was released 
to home and had to retire.  The veteran maintained that he 
suffered a heart attack.  

In support of his claim, the veteran submitted a medical 
opinion of C.N.B., M.D., M.B.A., a board-certified Associate 
Professor of Radiology and Nuclear Medicine, dated in 
February 2007.  Dr. B. stated that he had special expertise 
in cardiac matters.  Dr. B. indicated that he had reviewed 
the veteran's medical records, the veteran's statements, and 
medical literature.  He opined that the veteran had a 
myocardial infarction on March 10, 2001.  Dr. B. stated that 
the veteran entered service fit for duty.  He had chest pain 
and a cardiac work-up while on duty on March 10, 2001.  He 
had serious cardiac problems which have required median 
sterontomy and bypass treatments.  Dr. B. provided the 
opinion that it was clear that this veteran had serious 
cardiac problems while on duty.  His assignment of a medical 
diagnostic code (rating) is dependent on his status in 
regards to covered diseases (myocardial infarction, cardiac 
arrest and/or cerebrovascular accident) according to the 
recent 2002 rating decision.  He provided medical treatise 
information regarding the definition of myocardial 
infarction.  It was Dr. B.'s opinion that the veteran had a 
myocardial infarction while on duty for the following 
reasons:

1.	His signs and symptoms during service were consistent 
with myocardial infarction.
2.	His angiogram on March 13, 2001 was consistent with 
myocardial infarction as he had a 90 percent stenosis 
of several vessels.
3.	His nuclear medicine stress test showed 1.5 mm max 
depression of his ST segment consistent with 
myocardial ischemia.
4.	Actual cell death was not required in order to use 
the term myocardial infarction as myocardial 
infarction usually refers to ischemia and the veteran 
had signs and symptoms of ischemia.
5.	Although the veteran's echocardiogram was essentially 
normal, this study was insensitive to acute 
myocardial infarction and was known for a high 
percentage rate of false negative results in the 
setting of acute myocardial infarction.

In June 2007, a VA medical expert provided a medical opinion.  
The VA examiner also reviewed the records.  The VA examiner 
is also an expert in cardiac matters as he is a board-
certified internist and cardiologist, among other 
qualifications.  The VA medical expert also provided a 
definition of myocardial infarction and reviewed the history 
of the definition of myocardial infarction.  

The VA medical expert opined that the veteran did not suffer 
an acute myocardial infarction in March 2001.  He did not 
meet the criteria for the diagnosis based on the guidelines 
of the American College of Cardiology.  The VA examiner found 
several statements of Dr. B. to be erroneous.  

The VA medical expert indicted that with regard to 
biomarkers, blood samples were obtained and sent for "CPK 
and troponin," which are the standard biomarkers for 
myocardial infarction.  Two sets of laboratory results were 
obtained on March 10, 2001 and on the following day.  In both 
instances, "CPK isoenzymes and troponin" were within normal 
limits.  Because of the very high sensitivity of especially 
the biomarker "troponin," this result was a very strong 
argument against an acute myocardial infarction.  In 
conclusion, the biochemical criteria for the diagnosis of 
myocardial infarction were not met.  

With regard to the electrocardiogram, the VA medical expert 
reviewed that testing which was performed on March 10, March 
11, March 12, and March 15, 2001.  The VA medical expert 
stated that there were no electrocardiogram changes 
consistent with acute myocardial infarction.  There were 
neither significant ST segment elevations nor ST segment 
depressions or T wave abnormalities that would meet the 
criteria for myocardial ischemia.  He stated that he was 
aware that the March 10, 2001 electrocardiogram was 
interpreted as "anterior wall infraction," but he disagreed 
with the interpretation.  The VA medical expert consulted 
with a staff electrophysiologist and electrocardiogram 
specialist who concurred.  The VA medical expert concluded 
that the electrocardiogram criteria for a diagnosis of acute 
myocardial infarction were not met.  

With regard to imaging studies, both echocardiography and 
radionuclide myocardial perfusion imaging were performed.  An 
echocardiogram was performed on March 12, 2001.  The 
pertinent information revealed that the left ventricular 
ejection fraction was within normal limits with normal left 
ventricular function.  A gated myocardial perfusion SPECT was 
performed on March 13, 2001 and revealed no suspected LV 
ischemia.  The veteran developed electrocardiogram changes 
during this test.  Such changes were very commonly seen in 
patients with coronary artery disease during a stress test.  
They were indicative of short term insufficient perfusion of 
areas of the heart muscle.  This was caused by blockages in 
the coronary arteries which the veteran of course had.  
However, these changes were not indicative of an acute 
myocardial infarction which was defined as death of heart 
muscle.  In conclusion, the imaging criteria for the 
diagnosis of acute myocardial infarction were not met.  With 
regard to coronary angiogram, the statement by Dr. B. that 
the veteran's March 13, 2001 angiogram was consistent with a 
myocardial infarction as the veteran had 90 percent stenosis 
of several vessels was incorrect.  Stenoses on several 
vessels were frequently seen in angiograms of patients with 
coronary artery disease and chest pain, but were not in 
itself indicative of an acute myocardial infarction.  In 
other words, the presence of severe stenosis was not equal to 
death of a heart muscle.  

Dr. B. responded to the VA medical expert opinion.  Dr. B. 
implied that the physician may not have actually signed the 
opinion.  Dr. B. opined that the opinion was incorrect when 
it stated that several of his opinions were erroneous.  Dr. 
B. again indicated that the March 2001 angiogram was 
consistent with a myocardial infarction because the vast 
majority of patients with a myocardial infarction have 
angiograms with high grade stenosis in vessels and the 
veteran had a 90 percent stenosis in several vessels.  Dr. B. 
indicated that the following supported a finding of 
myocardial infarction: the veteran's positive echocardiogram 
changes on March 10, 2001; the veteran had a clinical picture 
consistent with myocardial infarction; echocardiogram changes 
of 1.5 mm ST segment depression during stress imaging on 
March 13, 2001; the interpretation that the echocardiogram 
was an anterior wall myocardial infarction; and angiogram 
with 90 percent stenosis of several vessels; and Dr. B.'s 
prior opinion.  Dr. B. stated that it was very likely (more 
than 50 percent) that the veteran had a myocardial infarction 
in March 2001, based on the constellation of medical data.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report what came 
to him through his senses, he does not have medical 
expertise.  The veteran is competent to report that he had 
chest pain, that he felt tired, and that he felt ill.  
However, he is not competent to provide a competent opinion 
regarding diagnosis and causation.  Specifically, he is not 
competent to state that he had a myocardial infarction on 
March 10, 2001.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The veteran maintains that he had a myocardial infarction 
while performing IDT on March 10, 2001.  The competent 
medical evidence that supports his contention is the medical 
opinion of Dr. B.  Conversely, a VA medical expert has opined 
that the veteran did not suffer a myocardial infarction on 
March 10, 2001.  

Both Dr. B. and the VA medical expert are competent as they 
are medical professionals.  Both indicated that they have 
special training in cardiology.  In reviewing those 
qualifications, Dr. B. indicated that with regard to cardiac 
specialization, he has performed a myriad of cardiac tests 
such as x-rays, computed tomography (CT) scans, nuclear 
medicine scans, angiograms, echocardiograms, and magnetic 
resonance imaging (MRI) scans.  He indicated that he was sub 
board certified in cardiac matters by his radiology boards.  
The VA medical expert, on the other hand, is a cardiologist, 
an assistant Professor of Medicine in the division of 
cardiology at a university; had 8 years of training in 
cardiology; specifically practices cardiology both for VA and 
private facilities; performs and supervises cardiology 
consultations; performs noninvasive cardiac procedures such 
as echocardiograms, stress tests, and CT angiographies; 
teaches general cardiology to cardiology fellows and medicine 
residents; and evaluates patients daily who have chest pain 
for acute myocardial infarction.

First of all, the Board does not question that the physician 
who provided the VA medical expert opinion actually signed 
that report, as was implied by Dr. B.  Although Dr. B. listed 
extensive medical qualifications, his primary specialty was 
not identified as cardiology.  The Board does not question 
that he has medical knowledge in this area and is competent 
to render an opinion.  However, with regard to specialization 
and training, the VA medical exert is a cardiologist and has 
more extensive expertise in the field of cardiology.  As 
such, his qualifications in cardiology are more specific and 
extensive than those of Dr. B.

Both Dr. B. and the VA medical expert had access to the 
medical records and the statements of the veteran as well as 
medical literature.  Their opinions conflict.  The Board 
finds that the VA medical expert's opinion is more persuasive 
in this case.  The Board finds that the VA medical expert's 
opinion is of greater probative value because the VA medical 
expert is specifically a specialist in cardiology.  In 
addition, his medical opinion is more thorough and complete.  
It addressed the laboratory findings/biomarkers which did not 
show myocardial infarction.  Dr. B. did not address this 
matter.  

The VA medical expert and Dr. B. disagreed over the findings 
on the electrocardiograms, imaging studies, and coronary 
angiogram.  Both provided rationale.  They disputed each 
other's findings, essentially point by point.  However, the 
Board finds that the VA medical expert's opinion is more 
probative due to his medical expertise and the more extensive 
explanation and discussion in the medical opinion.  In 
addition, in reviewing the hospital reports, his findings are 
supported.  

One electrocardiogram was interpreted as "anterior wall 
infraction," which the VA medical expert refuted.  However, 
the other testing did not reveal myocardial ischemia which 
Dr. B. indicated was present.  The SPECT testings were 
specifically negative for  myocardial ischemia.  The 
echocardiography and radionuclide myocardial perfusion 
imaging were performed which yielded findings within normal 
limits.  The VA medical expert explained that while the March 
13, 2001 angiogram showed 90 percent stenosis of several 
vessels, this was due to the coronary artery disease , but 
were not in itself indicative of an acute myocardial 
infarction.  Clearly the veteran had blocked arteries, hence 
the need for the bypass surgery times 5.  Dr. B. argued that 
the vast majority of patients with a myocardial infarction 
have angiograms with high grade stenosis.  However, as 
pointed out by the VA medical expert, it is not a definitive 
indicator for myocardial infarction.  

Further, the VA medical expert's opinion is most consistent 
with the documentary record for the March 2001 medical 
treatment of the veteran.  A review of the private 
hospitalization and surgical reports do not show that the 
final diagnosis and impression was that the veteran had 
suffered a myocardial infarction.  Rather, they show that he 
had severe coronary artery disease/atherosclerotic heart 
disease.  The diagnostic impression was not myocardial 
infarction.  The follow-up treatment did not reflect that the 
veteran had suffered a myocardial infarction on March 10, 
2001.  The follow-up and subsequent medical records all refer 
to the coronary artery disease and/or bypass surgery.  There 
is no notation in those records that the veteran's past 
cardiac medical history was significant for a myocardial 
infarction.  As previously cited, the veteran's significant 
medical history was noted in several reports to include both 
cardiac and non-cardiac issues, but there was no 
documentation of any past myocardial infarction and the 
veteran was being seen for cardiovascular treatment in those 
evaluations.  Thus, an omission of a prior and recent 
myocardial infarction is unlikely and would be 
contraindicated given the nature of the treatment being 
provided to the veteran.  

Accordingly, although Dr. B. opined that the veteran suffered 
a myocardial infarction on March 10, 2001, his opinion is 
outweighed by the VA medical expert opinion which was 
rendered by a physician with more specialized expertise in 
the area of cardiology, and whose opinion is supported by the 
documentary record regarding the March 10, 2001 
hospitalization report and subsequent treatment records.  The 
Board attaches the most probative value to the VA medical 
expert opinion as it is well reasoned, detailed, and 
consistent with other evidence of record.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

The veteran did not suffer a myocardial infarction on March 
10, 2001, while performing IDT.  The record is negative for 
any competent medical evidence reflecting a diagnosis of 
cardiac arrest or cerebrovascular accident.  Although he was 
initially diagnosed with cardiovascular disability, service 
connection is not warranted as the diagnosed cardiovascular 
disability is disease and not injury.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for heart disease is 
denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


